(S. v. Speaks, 95 N.C. 689; cited and approved.)
The facts appear in the opinion.
Upon the hearing of the appeal from the judgment rendered against the defendant, at February Term, 1886, it was declared there was no error. Upon receiving the certificate of the decision in this Court, the presiding judge of the Superior Court pronounced the same sentence, and the defendant again undertook to appeal, and the transcript of the record sent up contains no assignment of error, but certain testimony is transmitted, upon which no action was had, other than the rendition of judgment. The case is not distinguished from that of S. v. Speaks, 95 N.C. 689, and the same disposition must be made of the appeal by dismissing it. So ordered.
Dismissed.